September 14, 2006 BY EDGAR U.S. Securities and Exchange Commission Division of Investment Management 450 Fifth Street, N.W. Washington, DC 20549 Attention: Linda Stirling, Esquire Re: Preliminary Proxy Statement on Schedule 14A for the following (collectively, the Funds) : · Putnam California Investment Grade Municipal Trust (811-07276) · Putnam High Yield Municipal Trust (811-05795) · Putnam Municipal Bond Fund (811-07270) · Putnam Municipal Opportunities Trust (811-07626) · Putnam New York Investment Grade Municipal Trust (811-07274) Dear Ms. Stirling: This letter responds to the comments that Laura Hatch provided telephonically to me on behalf of the Staff of the U.S.
